Chambers, J.,
delivered the opinion of the court.
The proceeding against a putative father of an illegitimate' child is a peculiar one, prescribed by the act of assembly, by the' terms of which jurisdiction is vested in a single magistrate, whose judgment in the discretion of the person charged, may' be reviewed by the jury in a county court.
The jurisdiction and mode of proceeding being peculiar, must be exactly pursued.
The affidavit of the mother was in this case properly made' in Frederick, where she resided with the child, and transmitted' to Carroll, where the putative father resided; and the magis-' trate in Carroll properly recognized the party to appear at the' next session of the Carroll county court, for so'we must un-’ derstand the recognizance to intend.
All the subsequent proceedings are erroneous; the indictment so far from being pursuant to the affidavit, makes a case, in' which all the parties reside in Carroll county, and in which consequently Carroll county is to be indemnified.
On this indictment, a verdict was rendered against the par-' ty charged, and the judgment on that verdict, so far from pur-' suing its finding, directs a recognizance to indemnify Frederick coutuy.
The indictment should have stated the fact of the mother’s' residence with the child in Frederick; so that the verdict could-' *377be properly given, to compel the recognizance to indemnify the county of Frederick.
As no new proceedings could be instituted in Carroll county, by which the errors complained of can be corrected, we shall not order a procedendo*
JUDGMENT REVERSED,